Exhibit 10.14
EZCORP, Inc. Fiscal Year 2009 Incentive Compensation Program
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND ARE BEING FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST UNDER
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE SYMBOL [***]
IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.
(EZCORP LOGO) [d65552d6555200.gif]
FY 2009 Incentive
Compensation Program

 



--------------------------------------------------------------------------------



 



FY 2009 Incentive Compensation Program
Policy
It is a policy of EZCORP, Inc. and its wholly owned affiliates (also referred to
as “the Company”) to offer a total compensation package which is commensurate
with the job assigned, competitive within the affiliated industry, and
reflective of the value of each individual’s performance and overall
contribution towards the short and long term success of the Company.
As a supplement to the base compensation paid and stock awards granted by
EZCORP, the Company offers the FY2009 Incentive Compensation Program (the
“Program”) to reward the accomplishment of corporate, business unit, and
personal objectives for select key associates. This Program is designed to
motivate selected associates to strive for excellence in both Company and
specific personal objectives and provides incentive compensation awards for
their achievement.
Objectives
The primary objectives of the EZCORP Incentive Compensation Program are:

  1.   To provide an incentive for individuals to drive their performance to
achieve strategic Company and personal objectives.     2.   To attract, retain
and motivate top-quality associates who are able to add significant value to the
Company’s performance.     3.   To provide incentive compensation opportunities
which are competitive for the associate levels and the affiliated industry.

Eligibility for Participation
The Compensation Advisory Group (President/CEO, SVP Administration and the SVP &
CFO) will select the positions that will participate in the Program.
Participants are generally selected from positions that typically have
incentive-based compensation components in the industry and from individuals who
make meaningful and substantial contributions to the business. Participation in
the Program will be determined prior to the beginning of the fiscal year.
Eligible associates will usually be drawn from:

  1.   Officers and Executives of the Company.     2.   Regional and Corporate
Director Level Management     3.   Key Management individuals as determined by
the Compensation Advisory Group and approved by the Board Compensation
Committee.

 



--------------------------------------------------------------------------------



 



Setting of Financial Measurements and Individual Objectives
Company Objective:
The President/CEO will recommend, and the Board of Directors will approve
specific financial measures that, along with Individual Objectives, will be used
to determine the incentive awards for the year.
Individual Objectives:
The Executive Committee will determine overall departmental objectives and
assign some or all of those objectives as Individual Objectives to specific
individual participants. Individual Objectives may be either business financial
objectives, such as, operating income or strategic objectives that are related
to specific projects, operational responsibilities or plan implementations.
Awards will be based on the level of attainment of both the Company Objectives
and the Individual Objectives of each participant. However, the Board of
Directors will set a minimum financial threshold that must be attained for any
incentive compensation to be paid.
Company management will conduct periodic progress reviews with participants
during the year in the monthly Key Performance Review (KPR) meetings to monitor
progress and ensure on-going focus and alignment.
FY 2009 Company Objectives and Incentive Targets
Net Income will be used as the Company Objective to determine actual financial
award payouts for FY2009. For purposes of this Program, “Net Income” is defined
as the net income shown on the audited financial statements, adjusted for any
special items, charges and credits, which the Board Compensation Committee, in
its sole discretion, determines are unusual or infrequently occurring events or
situations and also are not subject to the direct control of management.
The Company’s targeted Net Income goal for Incentive Compensation is [***]. The
“minimum threshold” for any payout is reached at [***] and the “maximum payout”
is achieved at [***] .
* The target Net Income for 2009 has been set using [***] million for the base
business and [***] million for the Pawn Plus, Las Vegas acquisition for three
quarters of the fiscal year.
The payout based upon financial participation for a participant can be read from
the following matrix based on FY2009 “Net Income.”

                          Net Income   [***]   [***]       [***]
 
                       
Bonus Payout
    50 %     100 %     150 %

 



--------------------------------------------------------------------------------



 



FY 2009 Individual Objectives and Incentive Targets

  1.   The Board Compensation Committee establishes all of the Incentive
Compensation Plan objectives for the Chairman of the Board and the
President/CEO. The Chairman of the Board and the President/CEO do not have
Individual Objectives as defined by this Plan and will have their incentive
award determined solely by the achievement of the overall Company’s Financial
Objectives as approved by the Board Compensation Committee.     2.   The
Executive Committee establishes Departmental Objectives for FY2009 for all other
participants. Based upon those Departmental Objectives, participants are
assigned Individual Objectives for the FY2009 Incentive Compensation Program.
Except for the Company Objectives of the Chairman of the Board and the
President/CEO, these Individual Objectives are subject to revisions based upon
changing circumstances as deemed appropriate by the President/CEO throughout the
year.     3.   The quality of the output of specific Individual Objectives is a
substantial portion of the payout rating. To ensure consistency in the scoring
of the performance in achieving Individual Objectives by individual
participants, the following definitions and payout structure are provided:

         
 
  * Achieved or exceeds the target goal   Payout 100%  
 
  * Slight miss of the target goal   Payout 50% to 75%  
 
  * Miss minimum target goal   Payout zero

  4.   The Individual Objectives portion of the incentive award is maximized at
100% of the allocated percentage. For participants, other than the Chairman of
the Board and the President/CEO, the Executive Committee will determine scores
to be given.     5.   The relative weighting of Company and Individual
Objectives will be determined based upon the individual position and the amount
of control they have on the achievement of the Objectives. Therefore, individual
participants will have different weighting between Company and Individual
Objectives, as shown for key executives in Schedule “A”.

Calculation of Incentive Compensation Payout
The Company Objectives and the Individual Objectives will be scored based upon
the actual results achieved for the Program year. Each participant’s actual
payout will be determined using the formula below:

 



--------------------------------------------------------------------------------



 



                 
A.
  % Company Objective
Participation   ___%   (A1)   (assigned, see personal documentation)
 
               
 
  Matrix Rating   ___%   (A2)   (Company financial goal; percent achievement)
 
               
 
  (A1 x A2) =   ___%   (A3)   (Company Objective Factor)
 
               
B.
  % Individual Objectives
Participation   ___%   (B1)   (assigned, see personal documentation)
 
               
 
  Weighted Rating for
Individual Objectives   ___%   (B2)   (sum of all individual objective ratings
divided by the number of assigned objectives)
 
               
 
  (B1 x B2) =   ___%   (B3)   (Individual Objective Factor)
 
               
C.
  Base Salary as of October 1, 2008   $___   (C1)    
 
               
 
  Participation Factor   ___%   (C2)   (Sum of A3 + B3)
 
               
 
  (C1 x C2) =   $___   (C3)   Incentive Payout

Calculation Example:
1.   Participant has a base salary = $60,000
2.   Participant has a Company Objective incentive potential of 5% of Base
Salary
3.   Participant has a Individual Objective incentive potential of 10% of Base
Salary
4.   The Company achieves Net Income resulting in a 150% financial payout
5.   Participant achieved 75% of overall weighting for Individual Objectives

                         
 
  A.   Company Obj. Potential     5 %   (A1)   (assigned, see personal
documentation)
 
                       
 
      Company Matrix Rating     150 %   (A2)    
 
                       
 
      (A1 x A2) =     7.50 %   (A3)   (Company Factor)
 
  B.   Individual Obj. Potential     10 %   (B1)   (assigned, see personal
documentation)
 
                       
 
      Weighted Rating     75 %   (B2)   (sum of all individual objective ratings
divided by the number of assigned objectives)
 
                       
 
      (B1 x B2) =     7.50 %   (B3)   (Objective Factor)
 
                       
 
  C.   Base Salary as of 10/1/08   $ 60,000     (C1)    
 
      Participation Factor (A3 + B3)     15.0 %   (C2)   (Sum of Company Factor
and Individual Factor)
 
      (C1 x C2) =   $ 9,000     (C3)   Incentive Payout
 
                       

Incentive Program Funding
Funding for the Incentive Compensation Program will be based on the number of
participants selected for the individual Program year and their individual level
of participation. At the beginning of each fiscal year, a budget will be
established based on participant information and on economic, operational and
financial profitability. The full amount of the Program payouts will be included
in the administrative

 



--------------------------------------------------------------------------------



 



expense of the Company prior to the determination of the Company’s final results
for ICP purposes. Therefore, the funding of the ICP payouts is a part of the
financial results of the Company for incentive calculations.
Administration of the Program
Amendments to or termination of the Program
While it is the intention of the Company to provide an incentive compensation
plan annually, the Company, with the approval of the Compensation Committee,
reserves the right to:
ü    Amend or modify the incentive plan in its entirety;
ü    Suspend or terminate the Program at any time.
Performance Measurement

  1.   Except for the Chairman of the Board and the President/CEO (whose awards
are determined by the Board Compensation Committee based upon their specific
criteria), the Executive Committee, at its sole discretion, will score each
Individual Objective and the individual performance of each ICP participant as
it relates to that specific Individual Objective. Participants who share a
common Individual Objective may be rated differently based upon their
contribution to the achievement or lack of achievement of that specific
objective.     2.   The fact that an associate is initially selected as eligible
to participate in the ICP does not mean that he or she is entitled to or
guaranteed receipt of an incentive compensation award.     3.   Actions taken by
a participant in the Program to enhance his or her incentive pay at the expense
of the long-term benefit of the Company will result in the participant being
disqualified as a Program participant, at the sole discretion of the Company.  
  4.   Except for the Chairman of the Board and the President/CEO, if it can be
determined by the Company, at its sole discretion, that a participant’s actions
throughout the ICP year did not support or actually worked against their team’s
ability to meet its objective, the participant will not receive any incentive
compensation award even if all of the objectives are obtained. For the Chairman
of the Board and the President/CEO, the Board Compensation Committee may make
this determination and their decision will be final and binding.     5.   The
Compensation Advisory Group reserves the right, in its sole discretion, to
establish the measurement systems associated with this Program and to approve in
advance, departmental and Individual Objectives.     6.   Any participant who
receives an “UNSATISFACTORY” appraisal rating as determined by the Company or
the Board Compensation Committee, in its sole discretion, for the incentive
period will not be eligible for an incentive award for that period. Incentive
awards for participants with a “MARGINAL” appraisal rating for the incentive
period must be approved by the President/CEO in writing before being awarded.

 



--------------------------------------------------------------------------------



 



No Implied Contract
The information presented in this Program shall not in any way be construed to
constitute a binding employment or compensation contract between the Company and
its associates, nor shall it in any way affect the “employment-at-will
relationship” between associates and the Company.
Rules Concerning Awards Payments and Participation

  1.   Participants must be employed with the Company at the time incentive
payments are made to be eligible to receive an award     2.   Participants who
voluntarily or involuntarily leave the service of the Company shall not be
entitled to receive an award at the end of the Program year.     3.   Except for
the Chairman of the Board, the President/CEO and all company officers,
recommendations to include a new hire, change a participant’s incentive level or
add a promoted associate into the Program at any time during the Program year
must be approved by the President/CEO. This action is mandatory before informing
any associate of their participation in the Program. Partial year participant
awards, if any, will be prorated based upon full months of the associate’s
inclusion into the Program and their achievement of Program year objectives.    
4.   Associates hired after the second fiscal quarter (March 31, 2009) will not
normally be eligible for participation until the following Program year. The
President/CEO must approve any exceptions to the above in advance. Approval of
such exception is mandatory before informing any associate of their
participation in the Program.

Discretionary Awards
The President/CEO will have the authority to award “discretionary bonuses” at
year-end. These awards will be granted to individuals based upon the associate’s
contribution toward either the achievement of the Company’s strategic objectives
or the FY2009 financial plan. Individual awards will not exceed [***]; aggregate
of awards will not exceed [***] annually.
Effective Date of the Program:
This Program shall be in effect for the fiscal year 2009.

 



--------------------------------------------------------------------------------



 



Approvals:

     
 
  Date: September 29, 2008
 
Joe Rotunda
   
President & Chief Executive Officer
   
 
   
 
  Date: September 29, 2008
 
Robert Kasenter
   
Sr. Vice President, Administration
   
 
   
 
  Date: September 29, 2008
 
Connie Kondik
   
VP & General Counsel, Secretary to the Board
   
Confirming Compensation Committee Approval
   

 



--------------------------------------------------------------------------------



 



Schedule A
FY 2009 ICP Participants List
[***]
2009 ICP Objectives
[***]

 